       Case 3:19-mc-00130-VLB Document 18 Filed 06/25/20 Page 1 of 13



                        UNITED STATES DISTRICT COURT
                          DISTRICT OF CONNECTICUT


 WISCONSIN PROVINCE OF                 :
 THE SOCIETY OF JESUS                  :
      Plaintiff,                       :         No. 3:19-mc-00130 (VLB)
                                       :
       v.                              :
                                       :         June 25, 2020
 AUDREY V. CASSEM, ET AL.              :
     Defendants.                       :
                                       :
                                       :
                                       :

 MEMORANDUM OF DECISION ON WISCONSIN PROVINCE OF THE SOCIETY OF
 JESUS’S MOTION TO COMPEL NON-PARTY GREGORY L. FRICCHIONE, MD TO
      PRODUCE A DOCUMENT AND PROVIDE DEPOSITION TESTIMONY

      Before the Court is Plaintiff Wisconsin Province of the Society of Jesus’s

(the “Province”) motion to compel non-party Gregory L. Fricchione, M.D. to

produce a document and deposition testimony withheld on the basis of medical

peer review privilege. [Dkt. 2 (Pl. Mem in Supp. Mot. to Compel)]; [Dkt. 15 (Non-

Party Mem. in Opp’n)]. For reasons set forth herein, the Court GRANTS the

Province’s motion to compel.


                                    Background


      In the underlying action, Wisconsin Province for the Society of Jesus v.

Audrey Cassem, et al., case no. 3:17-cv-01477, the Province seeks a declaratory

judgment that it is entitled to two retirement accounts held by the late Fr. Edwin H.

“Ned” Cassem, S.J., M.D. (“Fr. Cassem”). According to the Amended Complaint in

the underlying action, Fr. Cassem earned the two retirement accounts while

practicing psychiatry for several decades at Massachusetts General Hospital

                                           1
       Case 3:19-mc-00130-VLB Document 18 Filed 06/25/20 Page 2 of 13



(“MGH”) and Harvard Medical School. 3:17-cv-01477, Dkt. 44 (Am. Compl.) ¶ 16. In

1976, Fr. Cassem executed beneficiary designation forms designating the Province

as the beneficiary of these accounts. Id. ¶ 16.


      Upon Fr. Cassem’s death in July of 2015, the Province learned that Fr.

Cassem changed the beneficiary election to designate his late brother’s widow,

Audrey Cassem, and her son in January of 2011. Id. ¶ 22. The Province alleges that

Fr. Cassem began showing signs of dementia in December 2010 when he moved

into Audrey Cassem’s home.          Id. ¶¶ 24-25. The Province alleges that the

subsequent beneficiary designation is invalid due to lack of capacity and/or undue

influence. Id. ¶¶ 39-48.1


      In late August 2019, the Province served document and deposition

subpoenas on non-party Gregory L. Fricchione, M.D. (“Dr. Fricchione”), who

practiced with Fr. Cassem in the Department of Psychiatry at MGH prior to Fr.

Cassem’s retirement. [Dkt. 15 at 2-3]. During his deposition, Dr. Fricchione testified

that in 2008 or 2009, he witnessed Fr. Cassem become intoxicated at a work-related

dinner and act inappropriately. [Dkt. 2 at 3]. Dr. Fricchione’s concern over Fr.

Cassem’s “poor judgment” caused him to initiate a peer review investigation into

Fr. Cassem’s fitness to continue to enjoy full clinical privileges. [Id. at 3-4]. Dr.



1The Amended Complaint also claimed that Fr. Cassem could not have designated
Audrey Cassem and her son as beneficiary’s because he did not own the accounts
because his Jesuit vows required him to renounce any and all property owned or
subsequently acquired. Id. ¶ 33. The Court dismissed Count 1 and 4 because the
Province’s breach of contract claim for specific performance is preempted by
ERISA and precluded by ERISA’s anti-alienation provision. Wisconsin Province of
Soc'y of Jesus v. Cassem, 373 F. Supp. 3d 378, 383–92 (D. Conn. 2019).
                                          2
        Case 3:19-mc-00130-VLB Document 18 Filed 06/25/20 Page 3 of 13



Fricchione testified that before MGH terminates a physician’s privileges the

physician may voluntarily relinquish them. [Id. at 4]. In October 2010, Fr. Cassem’s

privileges were voluntarily reduced to “Honorary Staff” or “Courtesy Staff,”

meaning he could no longer admit or care for patients. [Dkt. 16 (Pl. Rep. Br.) at 6]

(citing (Dkt. 15, Ex. 1), MGH Medical Staff Bylaws 2.03.9).


      Dr. Fricchione withheld a document that was created during the peer review

process and declined to answer questions regarding the internal proceedings

pursuant to Massachusetts’s medical peer review statute. M.G.L. ch. 111 §§ 204

and 205. [Dkt. 15 at 3-4]. The Province then filed a motion to compel Dr. Fricchione

to produce the withheld document and submit to deposition questioning about the

peer review process in U.S. District Court for the District of Massachusetts. [Dkt.

1]. U.S. District Court Judge Dennis F. Saylor, IV transferred the case to this District

pursuant to Fed. R. Civ. P. 45(f). [Dkt. 5].


                                      Discussion


   A. Federal Privilege Law Governs the Issues in this Case


   As a general rule, federal law governs the existence of a privilege in a civil action

in which federal law supplies the rules of decision, and state law governs the

existence of a privilege where state law supplies the rule of decision. See Fed. R.

Evid. 501. Federal question subject matter jurisdiction exists over the underlying

action under 28 U.S.C. § 1331 because the action arises under the Employee

Retirement Income Security Act of 1974, as amended, 28 U.S.C. § 1001, et seq.

Thus, federal common law supplies the rules of decision and governs the existence


                                               3
          Case 3:19-mc-00130-VLB Document 18 Filed 06/25/20 Page 4 of 13



of a privilege. Fed. R. Evid. 501; von Bulow v. von Bulow, 811 F.2d 136, 141 (2d Cir.

1987).


   At base, the existence of an evidentiary privilege is in tension with “the

fundamental principle that the public ... has a right to every man's evidence.” Univ.

of Pennsylvania v. E.E.O.C., 493 U.S. 182, 189 (1990)(citations omitted)(alteration in

original). Consequently, in federal court, “[p]rivileges should be narrowly

construed and expansions cautiously extended.” United States v. Weissman, 195

F.3d 96, 100 (2d Cir. 1999).


   Rule 501 of the Federal Rules of Evidence affords district courts “flexibility to

develop rules of privilege on a case-by-case basis.” Univ. of Pa. v. EEOC, 493 U.S.

at 189.


   B. Medical Peer Review Privilege


   Nearly all states have adopted some form of medical peer review privilege,

which shields disclosure of internal reports prepared by medical staff quality

assurance committees at hospitals and other healthcare organizations. Wigmore

on Evidence § 7.8.2, Privilege for Medical Peer Review. Ordinarily, a peer review

report is a retrospective exercise to identify errors in patient care and opportunities

to prevent them in the future. See Grenier v. Stamford Hosp., Inc., No. 3:14-CV-0970

(VLB), 2016 WL 3951045, at *4 (D. Conn. July 20, 2016). As this Court observed in

Grenier:


   The professional and financial ramifications of medical malpractice claims are
   severe and trigger the natural human instinct of self-preservation, the impulse
   to withhold information which could conceivably be perceived as a wrongful act

                                          4
        Case 3:19-mc-00130-VLB Document 18 Filed 06/25/20 Page 5 of 13



   or omission. The peer review process is designed to give physicians a safe
   place to fully disclose their conduct and analyze it together with their peers,
   with the benefit of 20/20 hindsight, in a constructive setting. Its purpose is to
   improve the medical standard of care, and in so doing, patient care and
   outcomes. The confidentiality of the peer review process would relieve
   physicians from the fear of reprisals and the self-preserving instinct to withhold
   information necessary to achieve the goals of peer review. It would engender
   candid and probing reflection and collaborative critical evaluation of not only
   the attending physicians' actions, but of the hospital's policies and procedures
   as well.
Ibid.
   Despite wide codification of the privilege among states, there is broad

consensus that medical peer review privilege is not recognized under federal

common law. Id. at 7; Wigmore on Evidence § 7.8.2, Privilege for Medical Peer

Review.


   C. Whether the Court should recognize medical peer review privilege in this
      case.
   Here, the parties agree that the First Circuit has not recognized medical peer

review privilege under federal common law. [Dkt. 2 at 5]; [Dkt. 15 at 4]; see In re

Admin. Subpoena Blue Cross Blue Shield of Mass., Inc., 400 F. Supp. 2d 386, 389

(D. Mass. 2005) (“No court in the First Circuit or District of Massachusetts has yet

done so under federal law, but Massachusetts state law does recognize the

privilege.”). The Court agrees. See also Gargiulo v. Baystate Health, Inc., 826 F.

Supp. 2d 323, 328 (D. Mass. 2011), objections overruled, 279 F.R.D. 62 (D. Mass.

2012)(declining to recognize medical peer review privilege); Krolikowski v. Univ. of

Massachusetts, 150 F. Supp. 2d 246, 249 (D. Mass. 2001) (same).


   When considering whether to recognize a state-law privilege under Fed. R. Evid.

501, courts in the First Circuit apply the two-part test from In re Hampers, 651 F.2d


                                         5
       Case 3:19-mc-00130-VLB Document 18 Filed 06/25/20 Page 6 of 13



19, 22 (1st Cir. 1981), which first considers whether the state privilege would in fact

apply, and then considers whether it is “intrinsically meritorious.” To determine

whether the privilege is “intrinsically meritorious,” the First Circuit employs

Wigmore’s four-factor balancing test:


   (i) whether the communications “originate in a confidence that they will not be
   disclosed”;
   (ii) whether this element of confidentiality is “essential to the full and
   satisfactory maintenance of the relations between the parties”;
   (iii) whether the relationship is a vital one that “ought to be sedulously
   fostered”; and
   (iv) whether “the injury that would inure to the relation by the disclosure of the
   communications [would be] greater than the benefit thereby gained for the
   correct disposal of litigation.”
Hampers, 651 F.2d at 22-24.
      Here, the Province argues that Dr. Fricchione failed to establish that the

withheld information and materials are “necessary to the work product” of the peer

review process and subject to the ambit of Mass. Gen. Laws ch. 111 § 205. [Dkt. 2

(Pl. Mem in Supp. Mot. to Compel) 7-8]. In response, Dr. Fricchione argues that the

withheld document is an incident report and “integral” to the peer review process

that he initiated and performed in accordance with Massachusetts hospital

regulations requiring facilities to analyze “professional performance, judgment,

and skills” and “mental and physical status.” [Dkt. 15 (Non-Party Mem. in Opp’n) at

10-13](citing Carr v. Howard, 426 Mass. 514, 524, (1998) and 243 Mass. Code Regs.

3.05(d)(1)-(2). Dr. Fricchione, who was the psychiatry department chair, further

argues that his actions were in response to his obligations under MGH’s medical

staff bylaws, relative to the “evaluation and assistance of providers impaired or


                                          6
        Case 3:19-mc-00130-VLB Document 18 Filed 06/25/20 Page 7 of 13



allegedly impaired by reason of alcohol, drugs, physical disability, mental

instability or otherwise.” [Dkt. 15 (Non-Party Mem. in Opp’n) at 12-13].


      On this threshold issue, Dr. Fricchione prevails. Under Massachusetts law,

the operative issue is whether the information and records are necessary to comply

with risk management and quality assurance programs, not whether the impetus

of the report is direct patient care. Mass. Gen. Laws ch. 111 § 205(b). Accordingly,

Massachusetts would likely recognize that medical peer review privilege applies to

Dr. Fricchione’s initial incident report and shields him from testifying about the

proceedings of the peer review process that considered whether Fr. Cassem was

fit to practice medicine.


      The more challenging issue is whether medical peer review privilege is

“intrinsically meritorious,” particularly, the fourth prong. Courts in the First Circuit

considering this issue have also resolved it on the fourth prong of Hampers.

Gargiulo v. Baystate Health, Inc., 826 F. Supp. 2d 323, 327 (D. Mass. 2011),

objections overruled, 279 F.R.D. 62 (D. Mass. 2012); In re Admin. Subpoena Blue

Cross Blue Shield of Massachusetts, Inc., 400 F. Supp. 2d. at 391; Martinez v.

Hongyi Cui, No. CV 06-40029-FDS, 2007 WL 9684162, at *3 (D. Mass. Aug. 28,

2007)(“Without question the Massachusetts peer review privilege satisfies the first

three factors.”); Marshall v. Spectrum Med. Grp., 198 F.R.D. 1, 4-5 (D. Me.

2000)(reaching similar conclusion considering Maine’s medical peer review

privilege statute).




                                           7
       Case 3:19-mc-00130-VLB Document 18 Filed 06/25/20 Page 8 of 13



      Here, both parties advance rationales that are less compelling than the cases

considered by the district courts in the First Circuit and the cases the parties cite.

In Admin. Subpoena Blue Cross Blue Shield of Massachusetts, Inc., 400 F. Supp.

2d. at 387, the federal government subpoenaed records from the third-party health

insurer concerning its inquiry into a physician, who was also under criminal

investigation for health care fraud. There, the district court held that the federal

interest in the investigation and enforcement of health care anti-fraud laws

outweighed the benefit of maintaining the confidentiality provided by the

Massachusetts statute. Id. at 392.


      In Gargiulo, 826 F. Supp. 2d at 327, the district court distinguished between

medical malpractice claims and civil rights actions, holding that the federal interest

in “fighting discrimination” favored disclosure in an employment action. The

district court reached the same conclusion in Krolikowski v. Univ. of

Massachusetts, 150 F. Supp. 2d 246, 249 (D. Mass. 2001), another employment

discrimination case.


      Similarly, Martinez v. Hongyi Cui, No. CV 06-40029-FDS, 2007 WL 9684162, at

*1 (D. Mass. Aug. 28, 2007), was a § 1983 action brought by an emergency room

patient. The physician defendant and non-party hospital sought to quash

subpoenas seeking medical peer review materials. Ibid. There too, without

considering the nature of the claims raised, the district court found that the federal

interest outweighed the benefit of confidentiality because Congress did not

recognize such a broad protection when it enacted the Health Care Quality



                                          8
       Case 3:19-mc-00130-VLB Document 18 Filed 06/25/20 Page 9 of 13



Improvement Act of 1986, 42 U.S.C §§ 11101-11153, or when it enacted the Patient

Safety and Quality Improvement Act of 2005, 42 U.S.C §§ 299b-21-299b-26. Id. at 3.


      By contrast, in Tep v. Southcoast Hosps. Grp., Inc., No. CIV.A. 13-11887-LTS,

2014 WL 6873137, at *1 (D. Mass. Dec. 4, 2014), the district court held that medical

peer review privilege applied in an action alleging violation of the Emergency

Medical Treatment and Active Labor Act (“EMTALA”), 42 U.S.C. § 1395dd, which

restricts when hospitals may transfer individuals presenting with emergency

medical conditions, and state law claims of medical negligence. There, again on

the fourth Hamper prong, the Court reasoned that EMTALA involves a subject

matter that is closely intertwined with patient care decisions and Plaintiff could

establish his EMTALA claim through other available evidence. Tep, 2014 WL

6873137, at *4.


      The Province argues that the cases cited by Dr. Fricchione do not

demonstrate that medical peer review privilege has been extended outside of

medical malpractice claims or related actions. The Court agrees. In Grenier, this

Court observed that “[a]lthough there appears to be consensus among lower

courts and in other circuits that no federal privilege protects medical peer review

materials in civil rights or antitrust actions ... no such consensus has developed in

medical or dental malpractice actions. This distinction makes sense, as federal

laws which touch upon medical malpractice, like EMTALA and the Federal Tort

Claims Act (FTCA), incorporate state law. Indeed, courts have noted EMTALA’s

intended purpose of supplementing, rather than supplanting, state medical

malpractice law .... Thus, it is not surprising that multiple courts have recognized

                                         9
       Case 3:19-mc-00130-VLB Document 18 Filed 06/25/20 Page 10 of 13



state peer review privileges under federal law when presented with EMTALA or

FTCA claims in addition to state law negligence claims.” 2016 WL 3951045, at *3

(citations and quotations omitted).


      Considering the facts of this case, the Court holds that the state interest in

maintaining peer review privilege does not outweigh the federal interest in a

litigant’s access to discovery materials.


      However, the federal interest advanced by the Province is less compelling

than the federal interest in criminal health care fraud investigations, see Admin.

Subpoena Blue Cross Blue Shield of Massachusetts, Inc., 400 F. Supp. 2d. at 392,

or in vindication of employees’ federal civil rights claims, see Gargiulo, 826 F.

Supp. 2d at 327 and Krolikowski, 150 F. Supp. 2d at 249. Here, the federal interest

lies in access to third party discovery materials related to a private dispute that

does not implicate MGH.


      The Province overstates the importance of the privileged discovery materials

sought. MGH’s peer review process considered “…Fr. Cassem’s mental stability,

ability to exercise appropriate judgment, and fitness to provide healthcare in 2009

and 2010.” [Dkt. 16 (Pl. Repl. Br.) at 3]. But whether Fr. Cassem’s former colleagues

thought that he was fit to continue to practice medicine is only marginally relevant

to whether he was incapacitated for purposes of designating his beneficiaries.

Certainly, one need not exhibit a physician’s trusted judgment to make a valid

beneficiary election. It is nevertheless relevant to the Province’s claims under the

expansive standard for discovery, as it purports to concern Fr. Cassem’s former


                                            10
       Case 3:19-mc-00130-VLB Document 18 Filed 06/25/20 Page 11 of 13



colleagues’ reports about his changed behavior within a reasonable time prior to

the beneficiary election. Fed. R. Civ. P. 26(b)(1); see Fed. R. Civ. P. 45 Advisory

Committee Notes to 1970 Amendment (“…the scope of discovery through a

subpoena is the same as that applicable to Rule 34 and the other discovery rules”).


       Unlike the cases cited by Dr. Fricchione and other cases discussed by the

Court, there are no issues in the action concerning Fr. Cassem’s or MGH’s delivery

of healthcare services, directly or indirectly. Additionally, Dr. Fricchione initiated a

review of Fr. Cassem’s clinical judgment based on his observation of Fr. Cassem

in a non-clinical setting, meaning that the peer review process is further removed

from a retrospective evaluation of patient care. Put another way, the delivery of

healthcare services at MGH is unaffected by the disposition of Fr. Cassem’s

retirement accounts because neither Fr. Cassem nor MGH’s clinical judgment is at

issue in this litigation.


       The second policy concern raised by Grenier, 2016 WL 3951045, at *4, which

is less frequently addressed by caselaw, is the risk that process improvement will

be hindered by the reluctance of health care providers to participate in peer review

processes out of fear of reprisal if their contents or opinions are disclosed. That

concern is absent here as the subject of the peer review process, Fr. Cassem, died

several years ago.


       Lastly, Dr. Fricchione argues that compelling discovery would have a chilling

effect on peer review in general. [Dkt. 15 (Third Party Opp’n.) at 13-15]. The Court

disagrees. Here, the discovery materials are subject to a protective order to


                                          11
       Case 3:19-mc-00130-VLB Document 18 Filed 06/25/20 Page 12 of 13



preserve confidentiality, thereby “any concerns about discouraging rigorous and

honest evaluation of physician conduct by public disclosure have been

minimized.” Admin. Subpoena Blue Cross Blue Shield of Massachusetts, Inc., 400

F. Supp. 2d at 391. Additionally, as discussed in passim, medical peer review

privilege is not recognized by federal common law and discoverability in federal

cases other than medical malpractice and related actions is common and long-

standing. Consequently, physicians who participate in medical peer review

processes do so knowing that their actions and reports may be discoverable, albeit

in limited circumstances.


       With the existing protective order in place, the impact of the disclosure is

lessened and the Court finds that the fourth Hampers prong tips in favor of the

Province. See Krolikowski, 150 F. Supp. 2d at 249. “Only if each of these four

factors are answered in favor of the party invoking the privilege will the Hampers

test be satisfied, and the privilege recognized in federal common law.” Tep, 2014

WL 6873137, at *4 (citing Gargiulo, 826 F.Supp.2d at 327). Consequently, the Court

finds that Dr. Fricchione has not satisfied his burden to show that medical peer

review privilege is “intrinsically meritorious” and the Court declines to recognize

it in this case.




                                        12
      Case 3:19-mc-00130-VLB Document 18 Filed 06/25/20 Page 13 of 13



                                   Conclusion


      For the above stated reasons, the Court GRANTS the Province’s Motion to

Compel. The Clerk is directed to close this matter.


                                             IT IS SO ORDERED.

                                             _______/s/______________
                                             Hon. Vanessa L. Bryant
                                             United States District Judge


Dated at Hartford, Connecticut: June 25, 2020




                                        13
